CLD-269                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-1526
                                       ___________

                                   MICHAEL JONES,
                                             Appellant

                                             v.

U.S. DEPARTMENT OF EDUCATION; SECRETARY OF THE U.S. DEPARTMENT
 OF EDUCATION; PENNSYLVANIA DEPARTMENT OF LABOR & INDUSTRY;
             OFFICE OF VOCATIONAL REHABILITATION;
            BUREAU OF BLINDNESS AND VISUAL SERVICES
                ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2-14-cv-01667)
                     District Judge: Honorable Joseph F. Leeson, Jr.
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     June 1, 2017

             Before: SHWARTZ, NYGAARD, and FISHER, Circuit Judges

                               (Opinion filed: June 6, 2017)

                                        _________

                                        OPINION *
                                        _________



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Michael Jones appeals pro se from the District Court’s February 17, 2017 order

denying his post-judgment attack on the settlement agreement reached in his case. For

the reasons that follow, we will summarily affirm that order.

                                             I.

       In 2014, Jones filed a counseled complaint in the District Court against multiple

defendants, seeking review of an arbitration decision issued by a panel convened by the

United States Department of Education (“DOE”) pursuant to the Randolph-Sheppard Act,

20 U.S.C. § 107 et seq. 1 In September 2015, the District Judge referred the case to a

Magistrate Judge to conduct a settlement conference. In October 2015, the District Judge

was informed that the parties had settled the case. As a result, the District Judge

dismissed the case with prejudice, stating that the Magistrate Judge “shall retain

jurisdiction over this matter to enforce the settlement terms.” (Dist. Ct. Order entered

Oct. 27, 2015.) No party appealed from that dismissal order, and the settlement

agreement was signed by the parties in December 2015.


1
  Under this statute, “the federal government, in partnership with consenting states, seeks
to provide economic opportunities to the blind by granting priority to licensed blind
vendors in contracts to operate vending facilities on federal property.” New Hampshire
v. Ramsey, 366 F.3d 1, 5 (1st Cir. 2004) (emphasis omitted). A blind licensee who is
dissatisfied with the operation of a participating state’s vendor program may seek a
hearing before that state’s licensing agency. See id. at 6. The licensee may appeal the
outcome of that hearing to a DOE panel, and judicial review of the panel’s decision may
be sought in federal court. See id. The complaint brought by Jones, who is blind and
was a licensee in Pennsylvania’s vendor program, revolved around the state licensing
agency’s failure to award him a particular vending site.
                                               2
       In September 2016, Jones sent a pro se email to the Magistrate Judge, stating that

“there may be serious challenges with th[e] settlement agreement.” (Dist. Ct. docket

# 52-1, at 4.) The Magistrate Judge construed the email as a request to revoke the

settlement agreement and held a telephone conference with the parties to discuss the

issue. During that conference, Jones claimed that he had agreed to the settlement under

duress, that he had not received a Braille copy of the agreement before settling (as

mentioned in Footnote 1, Jones is blind), and that a defendant had breached the

agreement. At the end of the conference, the Magistrate Judge determined that, although

Jones may not have received a Braille copy of the settlement agreement, Jones had ample

time to confer with his family and three separate attorneys before settling. The

Magistrate Judge found that those attorneys, who were “all extremely competent,

extremely patient, extremely well informed, and advocated vigorously on behalf of Mr.

Jones,” “advised him of his rights and the advisability of entering the agreement which he

signed.” (Tr. of Telephone Conference held Sept. 30, 2016, at 24.) The Magistrate Judge

noted that “the agreement includes significant benefits for Mr. Jones,” (id.), 2 and found

that the defendant in question had complied with the agreement, (see id.). The Magistrate

Judge also noted that Jones had previously represented to the defendants that he was

entering into the agreement without any duress or undue influence from anyone. (See id.



2
  As part of those benefits, Jones received $365,000 (another $85,000 was awarded to his
three attorneys) and an approximately $30,000 debt of his was forgiven.

                                             3
at 23-24.) Immediately after the conference, the Magistrate Judge entered an order

denying Jones’s request to revoke the settlement as frivolous.

       A few weeks later, Jones filed a pro se notice of appeal, seeking our review of the

Magistrate Judge’s order. We dismissed that appeal in January 2017, explaining that we

lacked jurisdiction to review that order because Jones had not appealed to the District

Judge in the first instance. (See Jan. 19, 2017 Order entered in C.A. No. 16-4015.) Jones

then returned to the District Court and filed a pro se “Emergency Motion,” effectively

asking the District Judge to vacate the settlement and reopen his case. (See Jones’s

Emergency Mot. 5 (“I am asking the court to open this Settlement and reverse it. . . . I am

willing to return the money given to me [as part of the settlement].”).) As before, Jones

claimed that he had agreed to the settlement under duress, and that he had not been

provided with a Braille copy of the agreement. The District Judge treated this new

motion as a request for relief from a judgment pursuant to Federal Rule of Civil

Procedure 60(b). On February 17, 2017, the District Judge denied that relief. This timely

appeal followed.

                                            II.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We review

the District Judge’s denial of relief under Rule 60(b) for abuse of discretion. See Brown

v. Phila. Hous. Auth., 350 F.3d 338, 342 (3d Cir. 2003). 3 “An abuse of discretion may be


3
 Jones does not challenge the District Judge’s decision to treat his motion as a request for
Rule 60(b) relief, and we see no error in that treatment. See Sawka v. Healtheast, Inc.,
                                              4
found when the district court’s decision rests upon a clearly erroneous finding of fact, an

errant conclusion of law or an improper application of law to fact.” Reform Party of

Allegheny Cty. v. Allegheny Cty. Dep’t of Elections, 174 F.3d 305, 311 (3d Cir. 1999)

(en banc) (internal quotation marks omitted). We may take summary action if this appeal

fails to present a substantial question. See 3d Cir. I.O.P. 10.6.

       As the District Judge highlighted, the Magistrate Judge “held a series of

conferences at which he was personally able to observe [Jones] and assess his

responsiveness, demeanor, and ability to comprehend the terms of the settlement, and

observe the guidance provided to Jones by his attorneys in reaching the settlement.”

(Dist. Ct. Op. entered Feb. 17, 2017, at 4 (alteration in original) (internal quotation marks

omitted).) With the benefit of those observations, and after considering the parties’

arguments during the post-settlement telephone conference, the Magistrate Judge found

that Jones had not entered into the settlement under duress, and that his attorneys had

“advised him of his rights and the advisability of entering the [settlement] agreement.”

(Tr. of Telephone Conference held Sept. 30, 2016, at 24.). The District Judge

subsequently relied on those findings in assessing the Rule 60(b) motion, and he


989 F.2d 138, 140 (3d Cir. 1993) (explaining that “[a]ny time a district [court] enters a
judgment, even one dismissing a case by stipulation of the parties, [it] retains, by virtue
of Rule 60(b), jurisdiction to entertain a later motion to vacate the judgment on the
grounds specified in the rule”) (alterations in original) (quoting Halderman ex rel.
Halderman v. Pennhurst State Sch. & Hosp., 901 F.2d 311, 320 (3d Cir. 1990)); see also
Raab v. City of Ocean City, N.J., 833 F.3d 286, 294 (3d Cir. 2016) (explaining that a
district court has jurisdiction to enforce a settlement agreement when its order dismissing
the case specifies that jurisdiction over that agreement is being retained) (citing
                                                5
concluded that Jones had knowingly and voluntarily entered into the settlement. Jones

has not demonstrated that this conclusion was error or that the factual findings

undergirding it were clearly erroneous. Accordingly, we cannot conclude that the District

Judge abused its discretion in denying Jones relief under Rule 60(b). 4

       Because this appeal does not present a substantial question, we will summarily

affirm the District Court’s February 17, 2017 order.




Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 381 (1994)).
4
  To the extent that Jones claims that the District Judge should have held an evidentiary
hearing before ruling, that claim does not entitle Jones to relief here. Jones has not
established that an evidentiary hearing was necessary, for the Magistrate Judge had
already held a telephone conference to address Jones’s concerns about the settlement, and
Jones has not specified what evidence he would have presented at the evidentiary
hearing. See generally McDowell v. Phila. Hous. Auth., 423 F.3d 233, 238 (3d Cir.
2005) (indicating that a district court has discretion to rule without holding an evidentiary
hearing).
                                               6